Opinion issued December 1, 2020




                                       In The

                                Court of Appeals
                                      For The

                           First District of Texas
                              ————————————
                               NO. 01-20-00705-CV
                             ———————————
                   IN THE INTEREST OF N.P.R., A CHILD


                    On Appeal from the 309th District Court
                             Harris County, Texas
                       Trial Court Case No. 2013-38502


                           MEMORANDUM OPINION

      Appellant, Rachel Christine Randal, has filed an amended motion to dismiss

the appeal stating that she “no longer need[s] . . . to appeal” and requesting that the

Court dismiss her appeal. No other party has filed a notice of appeal, and no

opinion has issued. See TEX. R. APP. P. 42.1(c). Although appellant did not

include a certificate of conference in her amended motion, more than ten days have
passed and no party has responded to the motion. See TEX. R. APP. P. 10.1(a)(5),

10.3(a).

        Accordingly, we grant the appellant’s amended motion and dismiss the

appeal. See TEX. R. APP. P. 42.1(a)(1). We dismiss all other pending motions as

moot.

                                 PER CURIAM

Panel consists of Justices Keyes, Hightower, and Countiss.




                                        2